DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
 
Response to Amendment

The amendment filed 21 January 2022 has been entered.  Claims 1-2, 4-10, 12-13, 15, 17-18, 20-21 and 23-27 are currently pending in the application.  Claims 15, 17-18, 20-21 and 23-25 are withdrawn.  The rejections of record from the office action dated 21 September 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “portion” is vague/indefinite.  This renders the claim indefinite because if one can pick any portion, one can chose the results desired by choosing the portion that provides the desired result.  Therefore, it is unclear what are the metes and bounds of this recitation because it appears to be unlimited since any portion can be chosen and therefore any resulting gel content can be obtained.  Also, “when non cross-linked” is confusing.  The claims are directed to a final product (i.e. a film), however this limitation appears to refer to characteristics of an intermediate product or a process “polymers soluble in toluene when non-crosslinked” so it is unclear what this limitation imparts on the final product i.e. the film, which is claimed.  Further, the claim refers to test methods set forth in the specification and it is unclear what the specific methods are.  To avoid confusion the method should be recited in the claims instead of “reported in the description”.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-10, 12, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roussos (EP 1300238 A2).
Regarding claims 1, 2, 4, 10, and 26, Roussos teaches a VPS multilayer film packaging being non-oriented [0049] and thermoplastic (abstract, [0049, 0058]). 
The film is of form (Outer) Seal/ (Inner) Bulk/ Tie/ Barrier/ Tie/ (Inner Bulk)/ (Outer) Abuse [0048].  The outer seal layer comprises a sealing polymer (by definition) [0032-0033] and additives [0035], specifically being slip agents [0055].  The slip agent is taught in the amount of < 10% of the film.  Thus, while Roussos does not expressly teach the amount on the weight basis of the sealing layer, it would have been obvious to one skilled in the art to include slip agents into the seal layer in the amount as to be represented by the whole, being < 10% (i.e. overlapping with from 0.10% to 1.5%; overlapping greater than 0.25%) slip agent based on the weight of the seal layer (as is fully consistent with the teaching).  The balance material is the sealable polymer (i.e. at least 70 %, regarding claim 4) [0035].
“Layer a” is the Outer Seal layer, Layer a’ can be any one of the inner bulk layer, inner tie layer, or inner barrier layer (see claim 10).  
The inner bulk layer comprises LDPE, LLDPE, [0029, 0025], and/or ethylene-vinyl acetate (EVA) [0029].   The bulk layer represents 20-50% (i.e. overlapping with at least 30%) of the film thickness [0054].
Given that the ranges are overlapping, a prima facie case of obviousness exists.
Regarding claim 6, Roussos teaches the additives in any on the layers [0055] and thus would be an obvious selection to one skilled in the art to have or to omit from the taught layers depending on the degree of slip required by the handling of the packaging machine [0055].  
Regarding claim 7, the sealant layer thickness is 10-35% of the film which is 75-200 microns [0050-0051].  Thus the thickness is 7.5-70 microns (i.e. overlapping with 2-10 microns).  Given that the ranges are overlapping, a prima facie case of obviousness exists.
Regarding claim 8, the film comprises at least one inner barrier layer [0048], that may comprise PVDC or EVOH [0041].  
The outer abuse layer comprises polyethylenes (i.e. polyolefins) [0045].  
The tie layer comprises ethylene acrylic acid (EAA) (i.e. ethylene unsaturated acid copolymer), ethylene ethyl acrylate copolymer (EAA) (i.e. ethylene unsaturated ester copolymer), polyurethane, etc. [0042].
The inner barrier layer comprises vinylidene chloride (i.e. PVDC), EVOH, and blends thereof [0041].
Regarding claim 9, the multilayer comprises two inner bulk layers, two inner tie layers, and inner barrier layer and a layer arrangement of a/c/d/e/d/c/b [0048]. 
Regarding claim 12, it appears that the  MFI in all taught thermoplastics would average below 2 (i.e. not higher than 2 g/10 min) (see entire document, also [0078]).  Given that the ranges are overlapping, a prima facie case of obviousness exists.  Alternatively, it is noted that it would have been obvious to have an MFI below 2 depending on the desired processability.
While Roussos does not expressly teach the gel content to be less than 40%, as the same materials and structure used by Roussos are those as claimed by the instant invention, the article intrinsically has the same properties (i.e. gel content less than 40%), absent an objective contrary showing (MPEP 2112.01).
Regarding claim 13, Roussos does not expressly teach the implosion resistance nor the formability score, however, as the same materials and structure used by Roussos are those as claimed by the instant invention, the article intrinsically has the same properties, absent an objective contrary showing (MPEP 2112.01).

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Roussos (EP 1300238 A2), as applied to claim 1 above, and further in view of Ambroise (US 2007/0082154).
Regarding claims 5 and 27, Roussos teaches slip agents, but does not expressly teach what kind.
Ambroise is in the related field of multilayer packaging films (abstract) and teaches the heat sealable skin layer to comprise slip agents [0068-0069].  Examples of slip agents are taught to include erucamide [0081].  
Roussos and Ambroise are both in related fields concerning packaging multilayer films and those comprising slip agents in the skin layer.  It would have been obvious for one skilled in the art to choose erucamide as taught by Ambroise as the sip agent of Roussos for its known application in film packaging applications.  

Response to Arguments

Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 12 is definite. 
However, it remains unclear because the claims are directed to a final product (i.e. a film), however this limitation appears to refer to characteristics of an intermediate product or a process “polymers soluble in toluene when non-crosslinked” so it is unclear what this limitation imparts on the final product i.e. the film, which is claimed.
It also remains indefinite because it refers to test methods set forth in the specification and it is unclear what the specific methods are.  To avoid confusion the method should be recited in the claims instead of “reported in the description”.
Additionally, “portion” renders the claim indefinite because if one can pick any portion, one can chose the results desired by choosing the portion that provides the desired result.  Therefore, it is unclear what are the metes and bounds of this recitation because it appears to be unlimited since any portion can be chosen and therefore any resulting gel content can be obtained.
Applicant argues that the amount of slip agent recited in claim 1 provides the unexpected result of decreased sealing temperature and good processing and seal bond strength.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the instantly claimed amount of slip agent provides unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that the instant specification states that the results are unexpected.
Applicant’s argument is unpersuasive given that no data is presented that is commensurate in scope with the claims to support this assertion.
Applicant argues that Roussos does not give a specific amount of slip agent other than less than 10% and it is commonly known to use very low amounts of slip agents outside the claimed range.
Applicant’s argument is unpersuasive given that Roussos discloses an overlapping range.  Applicant provides no evidence that the instantly claimed range is critical.
Applicant argues that WO 02/43957 A2 recites that slip agents are used in an amount of 300ppm to 6000ppm and this provides evidence that slip agents are used at lower levels than claimed.
Applicant’s argument is unpersuasive because Roussos teaches the amount being less than 10%, which overlaps the amounts claimed.  Citing a reverence that teaches a lower amount does not support the assertion that one of skill in the art would not have used the range of Roussos or that one of ordinary skill in the art would not have tried any amount in the range of Roussos, including that claimed. 
Applicant argues that the film of Roussos would not have the MFI recited in instant claim 12.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether Roussos would not have the MFI recited in instant claim 12 must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that the film of Ambroise could not be used for VSP packaging and is non-analogous art.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the film of Ambroise could not be used for VSP packaging must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Roussos and Ambroise are analogous art because they both are in the field of multilayer packaging films comprising slip agents in the skin layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782